NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment A, received on 21 January 2021, has been entered into record.  In this amendment, claims 1, 2, 4, 7-11, 13, 15, 19-23, 25, 27, 30, 32, 36, 40, 44, 48, 50, 51, 53, 54, 58 have been amended.
Claims 1-5 and 7-62 are presented for examination.

Response to Arguments
With regards to the objections to the claims and drawings, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
Applicant’s arguments, filed 21 January 2021, with respect to claim 30 has been fully considered and are persuasive.  The rejection of 22 October 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-62 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Ono et al. (US 2010/0174387 A1 and Ono hereinafter)) teaches during a training period, collecting one or more scan cycle times of a programmable logic controller (PLC) program executing on a PLC (0016, lines 6-9; 0095, lines 3-8; 0096, lines 1-6); calculating one or more baseline parameters based on one or more of the collected scan cycle times (0104, lines 5-9);and Kydles et al. (US 2012/0266022 A1 and Kydles hereinafter) teaches storing the baseline PLC program signature (Abstract, lines 5-6; 0013, lines 7-10) , none of the prior art of record alone or in determining a baseline PLC program signature comprising: a first portion representing commonly executed program paths and determined based on one or more of the calculated baseline parameters; and a second portion representing undetected program paths and determined based on one or more of the  collected scan cycle times of the PLC program.
Although the prior art of record (such as Ono) teaches during operation of a programmable logic controller (PLC), collecting a first set of one or more scan cycle times of a PLC program executing on the PLC (0016, lines 6-9; 0095, lines 3-8 0096, lines 1-6); a first indicator that indicates a deviation of the PLC program operation from an expected PLC program operation (0041, lines 1-3; 0095, lines 3-8; 0096, lines 1-6); and Kydles teaches outputting based on the comparing (0013, lines 21-26), none of the prior art of record alone or in combination teaches comparing one or more of the collected scan cycle times to a baseline PLC program signature based on at least a mean value of a second set of scan cycle times, wherein comparing comprises: calculating a cumulative difference between one or more of the collected scan cycle times and the mean value; and comparing the cumulative difference to a cumulative sum threshold value.
Although the prior art of record (such as Ono) teaches during operation of a programmable logic controller (PLC), collecting one or more scan cycle times of a PLC program executing on the PLC (0016, lines 6-9; 0095, lines 3-8; 0096, lines 1-6); comparing one or more of the collected scan cycle times to a baseline PLC program signature (0095, lines 3-8; 0096, lines 1-6); a first indicator that indicates a deviation of the PLC program operation from an expected PLC program operation (0041, lines 1-3; 0095, lines 3-8; 0096, lines 1-6); and Kydles teaches outputting based on the comparing (0013, lines 21-26), none of the prior art of record alone or in combination teaches receiving, from the PLC, an indication of progress of a proof of work function executed by the PLC; comparing the progress of the proof of work function to an expected progress based on at least one of one or more of the collected scan cycle times and a count of the collected scan cycles; and outputting a second indicator that indicates a deviation of the PLC program operation from the expected PLC program operation based on comparing the progress of the proof of work function.
Although the prior art of record (such as Ono) teaches during operation of a programmable logic controller (PLC), collecting one or more scan cycle times of a PLC program executing on the PLC (0016, lines 6-9; 0095, lines 3-8; 0096, lines 1-6); comparing one or more of the collected scan cycle times to a baseline PLC program signature (0095, lines 3-8; 0096, lines 1-6); a first indicator that indicates a deviation of the PLC program operation from an expected PLC program operation (0041, lines 1-3; 0095, lines 3-8; 0096, lines 1-6); and Kydles teaches outputting based on the comparing (0013, lines 21-26), none of the prior art of record alone or in combination teaches during operation of the PLC, collecting one or more scan cycle time verification values; comparing one or more of the collected scan cycle time verification values to one or more of the collected scan cycle times; and outputting a second indicator that indicates a deviation of the PLC program operation from the expected PLC program operation based on comparing one or more of the collected scan cycle time verification values to one or more of the collected scan cycle times.
The prior art of record (such as Ono) teaches identifying one or more instructions of a programmable logic controller (PLC) program or branch of a PLC program (0003, lines 4-8; 0060, lines 1-3); determining a baseline PLC program signature based on one or more of the calculated scan cycle times (0104, lines 5-9); and Kydles teaches storing the baseline PLC program signature (Abstract, lines 5-6; 0013, lines 7-10). Although Nakagawa et al. (US 2018/0095441 A1 and Nakagawa hereinafter) also teaches identifying one or more instructions of a programmable logic controller (PLC) program or branch of a PLC program (0034); obtaining expected execution times for one or more of the instructions (0035), none of the prior art of record alone or in combination teaches predicting an execution time of the PLC program or branch of the PLC program based upon calculation of one or more scan cycle times of the PLC program or branch of the PLC program based on the obtained expected execution times.
 signature representative of a first set of one or more scan cycle times of a control program stored in a memory and executed by a central processing unit (CPU) of the PLC, one or more of the scan cycle times of the first set representative of embedded hardware and real-time deterministic operating conditions of the PLC (0104, lines 5-9); signature representative of a second set of one or more scan cycle times (0003, lines 4-8); and Kydles teaches storing a baseline PLC program time signature (Abstract, lines 5-6; 0013, lines 7-10); during operation of the PLC, generating an operational program time signature of a PLC program executing on the PLC (Abstract, lines 3-5), none of the prior art of record alone or in combination teaches comparing the operational program time signature to the stored baseline program time signature, wherein exceeding a predetermined threshold variance between the operational program time signature and the stored baseline program time signature identifies an endpoint security threat to the PLC indicative of reprogramming of the PLC.
The closest prior art made of record are:
Ono discloses a system and method for a programmable controller to achieve fixed execution time intervals of sequential input/output refresh processes.
Kydles discloses a system and method for verifying an application program in a failsafe programmable logic controller.
Nakagawa discloses a system and method for distributing load.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH SU/Primary Examiner, Art Unit 2431